 1   MICHAEL F. CARDOZA, ESQ. (SBN 194065)
     LAUREN B. VEGGIAN, ESQ. (SBN 309929)
 2   THE CARDOZA LAW CORPORATION
     548 Market St. #80594
 3   San Francisco, CA 94104
     Telephone: (415) 488-8041
 4   Facsimile: (415) 651-9700
     Mike.Cardoza@cardozalawcorp.com
 5   Lauren.Veggian@cardozalawcorp.com

 6   Attorneys for Plaintiff,
     MICHAEL BARRY TAYLOR
 7

 8   KURT A. KAPPES (SBN 146384)
     MICHAEL D. LANE (SBN 239517)
 9   GUADALUPE R. LAGUNA (SBN 307156)
     GREENBERG TRAURIG, LLP
10   1201 K Street, Suite 1100
     Sacramento, CA 95814-3938
11   Telephone: (916) 442-1111
     Facsimile: (916) 448-1709
12   kappesk@gtlaw.com
     lanemd@gtlaw.com
13
     Attorneys for Defendant
14   CHASE BANK USA, N.A.

15

16                              UNITED STATES DISTRICT COURT
17                             EASTERN DISTRICT OF CALIFORNIA
18   MICHAEL BARRY TAYLOR,                   CASE NO: 2:19-cv-00629-TLN-EFB
19         Plaintiff,                        [PROPOSED] STIPULATED PROTECTIVE
                                             ORDER
20   v.
21   CHASE BANK USA N.A.,
22         Defendant.
23

24

25

26

27

28

                                STIPULATED PROTECTIVE ORDER
 1                                    STIPULATED PROTECTIVE ORDER
 2          Plaintiff MICHAEL BARRY TAYLOR ("TAYLOR") and Defendant CHASE BANK USA, N.A.

 3   ("CHASE") have agreed to the terms of the Stipulated Protective Order ("Order") as set forth below.

 4          CHASE and TAYLOR (each a “Party” and collectively the "Parties") enter into this Order to protect

 5   the confidential, proprietary, or private information described below. Accordingly, the Parties hereby

 6   stipulate to and petition the Court to enter the following Order. The Parties acknowledge that the Order

 7   does not confer blanket protections on all disclosures or responses to discovery and that the protection it

 8   affords from public disclosure and use extends only to the limited information or items entitled to

 9   confidential treatment under this Order or applicable legal principles.

10          The nature of the claims involved in this action may require discovery into competitively sensitive

11   information, confidential bank account information, and personal information, including potentially from

12   third parties. Good cause exists for entry of a protective order to prevent unauthorized disclosure and use

13   of such information of Parties and Non-Parties during the litigation and after it has been concluded. A

14   protective order will also facilitate timely production of material from both Parties and Non-Parties. Given

15   these concerns, the Parties respectfully request the entry of this Order by the Court.

16          1.      Scope. All materials produced or adduced in the course of discovery, including initial

17   disclosures, responses to discovery requests, deposition testimony and exhibits, and information derived

18   directly therefrom (hereinafter collectively “documents”), shall be subject to this Order concerning

19   Confidential Information as defined below.

20         2.       Confidential Information. As used in this Order, “Confidential Information” means

21   information designated as “CONFIDENTIAL” by the producing party that falls within one or more of the

22   following categories: (a) information prohibited from disclosure by statute; ( b ) information that reveals

23   trade secrets; (c) research, technical, commercial, financial, or other sensitive information that the party

24   has maintained as confidential; (d) medical information concerning any individual; (e) personal identity

25   information; (f) income tax returns (including attached schedules and forms), W-2 forms and 1099 forms;

26   (g) personnel or employment records; (h) financial records; or (i) bank account and/or related financial

27   information. Information or documents that are in the public domain may not be designated as Confidential

28   Information.
                                                      2
                                          STIPULATED PROTECTIVE ORDER
 1
           3.      Designation.
 2
                    (a)    A producing party may designate a document as Confidential Information for
 3
     protection under this Order by placing or affixing the words “CONFIDENTIAL” on the document and on
 4
     all copies in a manner that will not interfere with the legibility of the document. As used in this Order,
 5
     “copies” includes electronic images, duplicates, extracts, summaries or descriptions that contain the
 6
     Confidential Information. The marking “CONFIDENTIAL” shall be applied prior to or at the time of the
 7
     documents are produced or disclosed. Applying the marking “CONFIDENTIAL” to a document does not
 8
     mean that the document has any status or protection by statute or otherwise except to the extent and for
 9
     the purposes of this Order. Any copies that are made of any documents marked “CONFIDENTIAL” shall
10
     also be so marked, except that indices, electronic databases or lists of documents that do not contain
11
     substantial portions or images of the text of marked documents and do not otherwise disclose the substance
12
     of the Confidential Information are not required to be marked.
13
           4.      Depositions.
14
           For testimony given and documents marked for the record in depositions for this case, the
15
     designating party must identify all testimony and documents to be marked as Confidential Information on
16
     the record before the close of the deposition. The failure to designate deposition testimony and/or
17
     documents marked for the deposition record as Confidential Information prior to the close of the deposition
18
     shall waive any designation of testimony taken in that deposition as Confidential Information, unless
19
     otherwise ordered by the Court.
20
           Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected Material
21
     shall be separately bound by the court reporter and shall not be disclosed to anyone except as permitted
22
     under this Stipulated Protective Order.
23
            5.     Protection of Confidential Material.
24
                   (a)     General Protections. Confidential Information shall not be used or disclosed by the
25
     parties, counsel for the parties or any other persons identified in subparagraph (b) for any purpose
26
     whatsoever other than in this litigation, including any appeal thereof.
27
                   (b)     Limited Third-Party Disclosures. The parties and counsel for the parties shall not
28
                                                     3
                                         STIPULATED PROTECTIVE ORDER
 1
     disclose or permit the disclosure of any Confidential Information to any third person or entity except as
 2
     set forth in subparagraphs (1)-(10). Subject to these requirements, the following categories of persons may
 3
     be allowed to review Confidential Information:
 4
                           (1)        Counsel. Counsel for the parties and employees of counsel who have
 5
     responsibility for the action;
 6
                           (2)        Parties. Individual parties and employees of a party but only to the extent
 7
     counsel determines in good faith that the employee’s assistance is reasonably necessary to the conduct of
 8
     the litigation in which the information is disclosed;
 9
                           (3)        The Court and its personnel;
10
                           (4)        Court Reporters and Recorders. Court reporters and recorders engaged for
11
     depositions;
12
                           (5)        Contractors. Those persons specifically engaged for the limited purpose of
13
     making copies of documents or organizing or processing documents, including outside vendors hired to
14
     process electronically stored documents;
15
                           (6)        Consultants and Experts. Consultants, investigators, or experts employed
16
     by the parties or counsel for the parties to assist in the preparation and trial of this action but only after
17
     such persons have completed the certification contained in Attachment A, Acknowledgment of
18
     Understanding and Agreement to Be Bound;
19
                           (7)        Witnesses at depositions. During their depositions, witnesses in this action
20
     to whom disclosure is reasonably necessary. Witnesses shall not retain a copy of documents containing
21
     Confidential Information, except witnesses may receive a copy of all exhibits marked at their depositions
22
     in connection with review of the transcripts. Pages of transcribed deposition testimony or exhibits to
23
     depositions that are designated as Confidential Information pursuant to the process set out in this Order
24
     must be separately bound by the court reporter and may not be disclosed to anyone except as permitted
25
     under this Order.
26
                           (8)        Author or recipient. The author or recipient of the document (not including
27
     a person who received the document in the course of litigation);
28
                                                         4
                                             STIPULATED PROTECTIVE ORDER
 1
                            (9)     Auditors. Disclosure of confidential information is permitted to the extent
 2
      that disclosure may be required for audit, compliance, or other regulatory purposes; and
 3
                            (10)    Others by Consent. Other persons only by written consent of the producing
 4
      party or upon order of the Court and on such conditions as may be agreed or ordered.
 5
                    (c)     Control of Documents. Counsel for the parties shall make reasonable efforts to
 6
      prevent unauthorized or inadvertent disclosure of Confidential Information. Counsel shall maintain the
 7
      originals of the forms signed by persons acknowledging their obligations under this Order for a period of
 8
      three years after the termination of the case.
 9
            6.      Inadvertent Failure to Designate. An inadvertent failure to designate a document as
10
      Confidential Information does not, standing alone, waive the right to so designate the document; provided,
11
      however, that a failure to designate deposition testimony prior to the conclusion of the deposition, as
12
      required by this Order, even if inadvertent, waives any protection for deposition testimony. If a party
13
      designates a document as Confidential Information after it was initially produced, the receiving party, on
14
      notification of the designation, must make a reasonable effort to assure that the document is treated in
15
      accordance with the provisions of this Order. No party shall be found to have violated this Order for failing
16
      to maintain the confidentiality of material during a time when that material has not been designated
17
      Confidential Information, even where the failure to so designate was inadvertent and where the material
18
      is subsequently designated Confidential Information.
19
             7.     Filing of Confidential Information. This Order does not, by itself, authorize the filing of
20
      any document under seal. Any party wishing to file a document designated as Confidential Information in
21
      connection with a motion, brief, or other submission to the Court must comply with Civil Local Rule 141
22
      and other applicable law.
23
            8.      No Greater Protection of Specific Documents. Except on privilege grounds not addressed
24
     by this Order, no party may withhold information from discovery on the ground that it requires protection
25
     greater than that afforded by this Order unless the party moves for an order providing such special
26
     protection.
27
     ///
28
                                                       5
                                           STIPULATED PROTECTIVE ORDER
 1
            9.      Challenges by a Party to Designation as Confidential Information. The designation of
 2
     any material or document as Confidential Information is subject to challenge by any party. The following
 3
     procedure shall apply to any such challenge:
 4
                    (a)     Meet and Confer. A party challenging the designation of Confidential Information
 5
      must do so in good faith and must begin the process by conferring directly with counsel for the designating
 6
      party. In conferring, the challenging party must explain the basis for its belief that the confidentiality
 7
      designation was not proper and must give the designating party an opportunity to review the designated
 8
      material, to reconsider the designation, and, if no change in designation is offered, to explain the basis for
 9
      the designation. The designating party must respond to the challenge within five (5) business days.
10
                    (b)     Judicial Intervention. A party that elects to challenge a confidentiality designation
11
     may file and serve a motion that identifies the challenged material and sets forth in detail the basis for the
12
     challenge. Each such motion must be accompanied by a competent declaration that affirms that the movant
13
     has complied with the meet and confer requirements of this procedure. The burden of persuasion in any
14
     such challenge proceeding shall be on the designating party. Unless and until the Court rules on the
15
     challenge, all parties shall continue to treat the materials as Confidential Information under the terms of
16
     this Order.
17
            10.     Action by the Court. Applications to the Court for an order relating to materials or
18
     documents designated Confidential Information shall be by motion. Nothing in this Order or any action or
19
     agreement of a party under this Order limits the Court’s power to make orders concerning the disclosure
20
     of documents produced in discovery or at trial.
21
            11.     Use of Confidential Documents or Information at Trial. Nothing in this Order shall be
22
     construed to affect the use of any document, material, or information at any trial or hearing. A party that
23
     intends to present or that anticipates that another party may present Confidential Information at a hearing
24
     or trial shall bring that issue to the Court’s and the parties’ attention by motion or in a pretrial
25
     memorandum without disclosing the Confidential Information. The Court may thereafter make such
26
     orders as are        necessary to govern the use of such documents or information at trial.
27
     ///
28
                                                       6
                                           STIPULATED PROTECTIVE ORDER
 1
             12.    Confidential Information Subpoenaed or Ordered Produced in Other Litigation.
 2
                    (a)    If a receiving party is served with a subpoena or an order issued in other litigation
 3
     that would compel disclosure of any material or document designated in this action as Confidential
 4
     Information, the receiving party must so notify the designating party, in writing, immediately and in no
 5
     event more than five court days after receiving the subpoena or order. Such notification must include a
 6
     copy of the subpoena or court order.
 7
                    (b)    The receiving party also must immediately inform in writing the party who caused
 8
     the subpoena or order to issue in the other litigation that some or all the material covered by the subpoena
 9
     or order is the subject of this Order. In addition, the receiving party must deliver a copy of this Order
10
     promptly to the party in the other action that caused the subpoena to issue.
11
                    (c)    The purpose of imposing these duties is to alert the interested persons to the existence
12
     of this Order and to afford the designating party in this case an opportunity to try to protect its Confidential
13
     Information in the court from which the subpoena or order issued. The designating party shall bear the
14
     burden and the expense of seeking protection in that court of its Confidential Information, and nothing in
15
     these provisions should be construed as authorizing or encouraging a receiving party in this action to
16
     disobey a lawful directive from another court. The obligations set forth in this paragraph remain in effect
17
     while the party has in its possession, custody or control Confidential Information by the other party to this
18
     case.
19
             13.    Challenges by Members of the Public to Sealing Orders.
20
             A party or interested member of the public has a right to challenge the sealing of particular
21
     documents that have been filed under seal, and the party asserting confidentiality will have the burden of
22
     demonstrating the propriety of filing under seal.
23
             14.    Application to Third Parties.
24
             This Order shall apply to material produced or obtained in discovery by, from, or through any party
25
     to this civil action or any third party, regardless of the format in which it is contained, including documents,
26
     electronic files, responses to discovery requests, and oral testimony. Third parties may therefore designate
27
     material as “CONFIDENTIAL” pursuant to the terms of this Order and all of its protections and
28
                                                       7
                                           STIPULATED PROTECTIVE ORDER
 1
     obligations, the same way as if they were a party to this proceeding.
 2
           15.     Obligations on Conclusion of Litigation.
 3
                   (a)     Order Continues in Force. Unless otherwise agreed or ordered, this Order shall
 4
     remain in force after dismissal or entry of final judgment not subject to further appeal.
 5
                   (b)     Obligations at Conclusion of Litigation. Within sixty days after dismissal or entry
 6
     of final judgment not subject to further appeal, all Confidential Information and documents marked
 7
     “CONFIDENTIAL” under this Order, including copies as defined in ¶ 3(a), shall be returned to the
 8
     producing party and/or destroyed unless the document has been offered into evidence or filed without
 9
     restriction as to disclosure. As to documents bearing the notations, summations, or other mental
10
     impressions of the receiving party, such documents will be destroyed, and the party will certify to the
11
     producing party that it has done so, also within sixty days after dismissal or entry of final judgment not
12
     subject to further appeal.
13
                   (c)     Retention of Work Product and one set of Filed Documents. Notwithstanding the
14
     above requirements to return or destroy documents, counsel may retain (1) attorney work product,
15
     including an index that refers or relates to designated Confidential Information so long as that work product
16
     does not duplicate verbatim substantial portions of Confidential Information, and (2) one complete set of
17
     all documents filed with the Court including those filed under seal. Any retained Confidential Information
18
     shall continue to be protected under this Order. An attorney may use his or her work product in subsequent
19
     litigation, provided that its use does not disclose or use Confidential Information.
20
           16.       Order Subject to Modification. This Order shall be subject to modification by the Court
21
     on its own initiative or on motion of a party or any other person with standing concerning the subject
22
     matter.
23
           17.       No Prior Judicial Determination. This Order is entered based on the representations and
24
     agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall be construed
25
     or presented as a judicial determination that any document or material designated Confidential Information
26
     by counsel or the parties is entitled to protection until such time as the Court may rule on a specific
27
     document or issue.
28
                                                      8
                                          STIPULATED PROTECTIVE ORDER
 1
            18.     Persons Bound. This Order shall take effect when entered and shall be binding upon all
 2
     counsel of record and their law firms, the parties, and persons made subject to this Order by its terms.
 3
     Dated: August ___, 2019                             THE CARDOZA LAW CORPORATION
 4
                                                           signature on original
                                                     By: ___________________________________
 5
                                                        MICHAEL F. CARDOZA
 6                                                      LAUREN B. VEGGIAN
                                                        Attorneys for Plaintiff
 7                                                      MICHAEL BARRY TAYLOR
 8

 9   Dated: August ___, 2019                             GREENBERG TRAURIG, LLP

10                                                       signature on original
                                                     By: _
11                                                      Kurt A. Kappes
                                                        Michael D. Lane
12                                                      Guadalupe R. Laguna
                                                        Attorneys for Defendant
13                                                      CHASE BANK USA, N.A.
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     9
                                         STIPULATED PROTECTIVE ORDER
 1                                     [PROPOSED] ORDER

 2        The foregoing protective order is hereby granted.

 3 IT IS SO ORDERED

 4 Dated: October 17, 2019.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   10
                                       STIPULATED PROTECTIVE ORDER
 1                                                ATTACHMENT A
 2
                                        UNITED STATES DISTRICT COURT
 3
                                    EASTERN DISTRICT OF CALIFORNIA
 4
     MICHAEL BARRY TAYLOR,                                CASE NO: 2:19-cv-00629-TLN-EFB
 5
             Plaintiff,
 6
     v.
 7
     CHASE BANK USA N.A.,
 8
             Defendant.
 9

10

11                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

12           The undersigned hereby acknowledges that he/she has read the Confidentiality Order dated

13   __________________ in the above-captioned action and attached hereto, understands the terms thereof,

14   and agrees to be bound by its terms. The undersigned submits to the jurisdiction of the United States District

15   Court of the Eastern District of California in matters relating to the Confidentiality Order and understands

16   that the terms of the Confidentiality Order obligate him/her to use materials designated as Confidential

17   Information in accordance with the Order solely for the purposes of the above-captioned action, and not

18   to disclose any such Confidential Information to any other person, firm or concern.

19           The undersigned acknowledges that violation of the Confidentiality Order may result in

20   penalties for contempt of court.
     Name:
21
     Job Title:
22
     Employer:
23
     Business Address:
24

25

26

27   Date:
                                             Signature
28

                          ATTACHMENT A TO STIPULATED PROTECTIVE ORDER
     ACTIVE 45044968v1
